           Case 1:19-cv-10507-VSB Document 16 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                    6/25/2020
SAFANI GALLERY, INC.,                                     :
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-10507 (VSB)
                      -against-                           :
                                                          :             ORDER
THE ITALIAN REPUBLIC,                                     :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On June 22, 2020, Defendant filed a motion to dismiss the complaint pursuant to Federal

Rule of Civil Procedure 12(b)(1). Doc. 13. Under Federal Rule of Civil Procedure 15(a)(1)(B),

a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the complaint

once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by July 13, 2020. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by July 22, 2020. Defendant’s reply, if any, shall be

served by August 5, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
        Case 1:19-cv-10507-VSB Document 16 Filed 06/25/20 Page 2 of 2



SO ORDERED.

Dated: June 25, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
